Case 8:20-cv-01497-WFJ-JSS Document 7-7 Filed 07/20/20 Page 1 of 3 PagelD 201

EXHIBIT
66 (,”
Case 8:20-cv-01497-WFJ-JSS Document 7-7 Filed 07/20/20

DocuSign Envelope ID: 96F960AC-394B-471E-9ESF-7E8EDB182F28 9” XHIBIT "A"
aby
ier

Paycheck Protection Program

nae Borrower Application Form

Page 2 of 3 PagelD 202

OMB Control No,: 3245-0407
Expiration Date: 09/30/2020

 

Check One: (Sole proprietor €) Partnership ©C-Corp X1S-Corp OO LLC
Q Independent contractor Q Eligible self-employed individual
(2 501(c)(3) nonprofit () 501(c)(19) veterans organization
Q Tribal business (sec. 31(b)(2)(C) of Small Business Act) ©) Other

 

< Business Legal Name -

DBA or Tradename if Applicable

Blue Diamond Dolls

 

Blue Diamond Dolls , anc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

CUE Sess “Business Address :}. Business ‘TEN (EIN, SSN) “Business Phone

16361 US hwy 19 N XX-XXXXXXX (813-254-5068
Primary Contact “e Email Address

CLEARWATER, FL 33764 Jim Dato Jdato@mindspring. cof

"Average Monthly Payroll: | § 31292 X25+EIDL,Netof _| $78230 Number of Employees:|{20

mo Se Advance (if Applicable). ATS

renee eee Equals:Loan Request;
“Purpose ofthe loan’ 0 ee a
_(select more than one): | Exipayrol! KlLease / Mortgage Interest [Utilities [other (explain):

 

 

Applicant Ownership

List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

James r. Dato president

 

 

 

 

Matassini Family Trust lic manager 50

 

134301030

 

2811 W Kennedy Blvd Tampa

 

 

If questions (1) or (2) below are answered “Yes,” the loan will not be approved.

 

“es Question arena es

bankruptcy?

2. Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or
guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and

caused a loss to the government?

3. Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other
business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

4, Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,

provide details on a separate sheet identified as addendum B.

If.questions (5) or (6) are answered “Yes,” the loan will not be approved.

1. Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,
voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any

0
CO)

| Yes | No |

O

O

 

Question 2s

cL iy a nan Ee | Yes:[o No
5. Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject gO

to an indictment, criminal information, arraignment, or other means by which formal criminal charges are

brought in any jurisdiction, or presently incarcerated, or on robation or parole?
Initial:here to ‘confirm your response to question 5°

6. Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)

   

been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4
placed on any form of parole or probation (including probation b,

ip

Initial heré to: confirm your response to question’6. >

geen placed on pretrial diversion; or 5) been Cl
ore judgment)?

7, Is the United States the principal place of residence for all employees of the Applicant included in the

Applicant’s payroll calculation above?

8. _Is the Applicant a franchise that is listed in the SBA’s Franchise Directory?

SBA Form 2483 (04/20)

]
Case 8:20-cv-01497-WFJ-JSS Document 7-7 Filed 07/20/20 Page 3 of 3 PagelD 203

DocuSign Envelope ID: 96F960AC-394B-471E-SEBF-7E8EDB182F28

ay Paycheck Protection Program
Soe Borrower Application Form

By Signing Below, You Make the Following Representations, Authorizations, and Certifications

CERTIFICATIONS AND AUTHORIZATIONS
I certify that:

I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand thein.

The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus
Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).

The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13
C.F.R. 121.201 for the Applicant’s industry.

I will comply, whenever applicable, with the civil rights and other limitations in this form.

All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
Paycheck Protection Program Rule.

To the extent feasible, J will purchase only American-made equipment and products.
The Applicant is not engaged in any activity that is illegal under federal, state or local law.

Any loan received by the Applicant under Section 7(b)(2) of the Smal! Business Act between January 31, 2020 and April 3, 2020 was
for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

CERTIFICATIONS

iS

(w

[2

=

(w

Se

SaSass

The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
contractors, as reported on Form(s) 1099-MISC.

Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,

: authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:
as specified under the Paycheck Protection Program Rule; | understand that if the funds are knowingly used for unauthorized purposes,

the federal government may hold me legally liable, such as for charges of fraud.

The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
for the eight-week period following this loan.

I understand that toan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs,

During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
loan under the Paycheck Protection Program.

I further certify that the information provided in this application and the information provided in all supporting documents and
forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
more than $1,000,000.

I acknowledge that the lender will confirm the eligible loan amount using required documents submitted. 1 understand,
acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan

Docusighengram Requirements and all SBA reviews.

 

 

James Dato 6/9/2020
TBAHRAG AIF AMfhorized Representative of Applicant Date
JAMES R. DATO PRESIDENT
Print Name Title
2

SBA Form 2483 (04/20)
